       Case 1:20-cv-07991-ALC-SDA Document 45 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϳͬϮϲͬϮϬϮϭ
 Aniseto et al.,

                                 Plaintiffs,
                                                             1:20-cv-07991 (ALC) (SDA)
                     -against-
                                                             ORDER
 Just Another Deli, Inc. et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

          In accordance with the Case Management Plan, the deadline for the completion of fact

discovery was July 21, 2021. (Order, ECF No. 30.) Accordingly, it is hereby Ordered that, no later

than August 2, 2021, the parties shall file a joint letter regarding proposed next steps in this

action.

SO ORDERED.

DATED:          New York, New York
                July 26, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
